internal_revenue_service p box cincinnati oh number release date date date legend x bank y program z dollar amount dear department of the treasury employer_identification_number person to contact - id contact telephone numbers uil we have considered your date request for recognition of an unusual grant under sec_1_170a-9 and related provisions based on the information provided we have concluded that the proposed grant constitutes an unusual grant under sec_1_170a-9 and related provisions of the regulations the basis for our conclusion is set forth below facts you submitted a grant proposal to x for a grant of z dollars payable in cash over a five-year period to further your mission by founding yin order to develop and test technology-enabled high-quality solutions to help underserved consumers overcome pressing challenges and ultimately improve their financial health no previous grant you have received approaches the size of x's proposed grant your grant agreement with x has not yet been executed x does not exercise control_over or within you you have no prior relationship with x other than as a prospective grantee none of your directors or officers have a relationship with x x is neither a substantial_contributor nor a disqualified_person with respect to you in fact the proposed grant will be the first contribution from x to you law sec_1_170a-9 and sec_1_509_a_-3 set forth the criteria for an unusual grant sec_1_170a-9 states that for purposes of applying the 2-percent limitation to determine whether the percent-of-support test is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable percent-of-support fraction the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which are attracted by reason of the publicly supported nature of the organization are unusual or unexpected with respect to the amount thereof and would by reason of their size adversely affect the status of the organization as normally being publicly supported sec_1_509_a_-3 states that all pertinent facts and circumstances will be taken into consideration to determine whether a particular contribution may be excluded no single factor will necessarily be determinative such factors may include whether the contribution was made by a person who a created the organization b previously contributed a substantial part of its support or endowment c stood in a position of authority with respect to the organization such as a foundation_manager within the meaning of sec_4946 d directly or indirectly exercised control_over the organization or e was in a relationship described in sec_4946 through a g with someone listed in bullets a b c or d above a contribution made by a person described in a - e is ordinarily given less favorable consideration than a contribution made by others not described above whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum whether except in the case of a new organization prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support whether the organization may reasonably be expected to attract a significant amount of public support after the particular contribution continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future public support whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 c whether the organization has a representative governing body as described in sec_1_509_a_-3 and whether material restrictions or conditions within the meaning of sec_1 -2 a have been imposed by the transferor upon the transferee in connection with such transfer application of law the grant meets the requirements of sec_1_170a-9 because the grant is from a disinterested party and the grant was attracted by reason of your publicly supported nature the grant is unusual or unexpected with respect to the amount the grant will adversely affect your status as normally being publicly supported the grant meets the requirements of sec_1_509_a_-3 based on the following facts and circumstances the contribution was made by x a disinterested party in that a x did not create you b x has not previously contributed a substantial part of your support or endowment c x does not stand in a position of authority with respect to you d x does not directly or indirectly exercise control_over you e x was not in a relationship described in sec_4946 through a g with someone listed in bullets a b cord above the contribution will be in the form of cash you have carried on an actual program of public solicitation and exempt_activities and have been able to attract a significant amount of public support for both and you may reasonably be expected to attract a significant amount of public support after the contribution prior to the year in which the contribution will be received you met the one-third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 c you received a significant amount of public support in you have a representative governing body as described in sec_1_509_a_-3 you are governed by a 12-member volunteer board_of directors that have experience and expertise in microfinance community development banking and financial services and include community leaders representing a broad cross-section of the views and interests of the community no material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely director exempt_organizations
